Citation Nr: 1101347	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  03-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
degenerative disease of the low back, beginning April 10, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to November 
1982.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  
The claim is now within the jurisdiction of the Newark, New 
Jersey RO.  

In a decision in October 2009, the Board granted staged ratings 
for the Veteran's service-connected low back disability prior to 
April 10, 2008.  However, the case was remanded for further 
development of the evidence concerning the issue of a greater 
initial rating beginning April 10, 2008.  

In a hearing before the Board in May 2006, the Veteran testified 
that his primary issues were his feet, his neck, and his back.  
In a May 2007 statement, the Veteran stated his initial complaint 
was concerning his bilateral flat feet and knee problems.  In 
addition, he testified that he had been on limited duty with the 
U.S. Postal Service but had returned to full duty, but was 
continuing to have trouble fulfilling the duties of his job due 
to his service-connected disabilities.  Of record is a statement 
from the National Association of Letter Carriers reflecting that 
the Veteran's service-connected disabilities have made it 
difficult for the Veteran to perform the full functions of his 
assignment as a letter carrier, and that it was to the Veteran's 
advantage to pursue a different career.  Accordingly, the 
October 2009 Board decision referred the issues of 
entitlement to service connection for a neck disorder, 
entitlement to increased ratings for bilateral pes planus 
and bilateral knee disorder, and for entitlement to a 
total rating for compensation purposes based upon 
individual unemployability to the RO.  The record does not 
reflect that any action has been taken regarding those 
issues subsequent to the Board's remand.  Therefore, these 
issues are again referred to the RO for appropriate 
disposition.  




FINDING OF FACT

The Veteran failed to report without good cause for a June 2010 
VA neurological examination to determine the current level of 
severity of his service-connected back disorder.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disease of the low back beginning April 10, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.655 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim of entitlement to an increased evaluation for 
degenerative disease of the low back arises from his disagreement 
with the initial evaluation assigned following the grant of 
service connection.  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated; it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, as the Veteran's claim 
for a higher initial evaluation was appealed directly from the 
initial rating assigned, no further action under section 5103(a) 
is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist the Veteran has been satisfied in this case.  
The RO has obtained the Veteran's available service treatment 
records and his identified VA and private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board remanded the case 
in October 2009 to afford the Veteran a neurologic examination, 
for which he did not report.  Accordingly, VA's duty to assist 
the Veteran in this regard has been satisfied.  

Finally, there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its purpose 
had been served.").  

Historically, the Veteran served on active duty from October 1981 
to November 1982.  In September 2000, the Veteran submitted a 
claim of entitlement to service connection for a low back 
disorder.  In August 2002, service connection was granted for 
degenerative disease of the low back and a noncompensable rating 
was assigned, effective November 19, 2001.  The Veteran perfected 
an appeal, seeking a higher initial evaluation.  In June 2009, 
the rating assigned to the Veteran's service-connected back 
disability was increased to 20 percent, effective October 18, 
2008.  Thereafter, the Veteran's claim of entitlement to a 
greater initial evaluation was certified to the Board for 
appellate review.  As alluded to in the Introduction, the Board's 
October 2009 decision assigned staged ratings for the disability, 
including a 20 percent rating, effective November 1, 2005, and 
remanded the case for additional development of the evidence 
concerning entitlement to a rating greater than 20 percent, 
beginning April 10, 2008.  Following completion of that 
development, to the extent possible, the case has been returned 
to the Board for final appellate consideration.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Rating Schedule 
is primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a result 
of or incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

The medical evidence in this case includes the report of an 
October 2008 VA compensation examination.  The October 2008 
examiner noted findings of left thigh pain secondary to lumbar 
spinal stenosis and left lumbar radiculopathy.  The examiner did 
not, however, provide neurological findings sufficient to 
evaluate the Veteran's low back disability beginning April 10, 
2008.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, pursuant to the Board's October 2009 remand, the RO 
scheduled the Veteran for two examinations - an orthopedic 
examination and a neurological examination - to determine the 
current extent of the orthopedic and neurological impairment 
resulting from his service-connected lumbar spine disability.  An 
orthopedic examination was conducted in May 2010, but the Veteran 
failed to report for a scheduled neurological examination in June 
2010.  Although the orthopedic examiner noted neurological 
findings, those findings are inadequate for purposes of 
determining entitlement to a separate rating under an appropriate 
diagnostic code.  A neurological examination was scheduled 
specifically to obtain that information.  

The Board's remand and an April 2010 letter from the RO 
specifically notified the Veteran that it is his responsibility 
to report for any scheduled examination and to cooperate in the 
development of the claim.  The remand noted that the consequences 
for failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

The Veteran was notified by a letter mailed in April 2010 to his 
last known address of record of the scheduling of an orthopedic 
examination in May 2010 and a neurological examination in June 
2010.  This letter was not returned as undeliverable.  Indeed, 
the Veteran reported for the orthopedic examination but he failed 
to report for the scheduled neurological examination.  The 
Veteran has not requested that the neurological examination be 
rescheduled, nor has he provided good cause for failing to report 
for the scheduled examination.  The supplemental statement of the 
case in July 2010 notified the Veteran that further consideration 
of his claim was based, in part, on his failure to report for the 
June 2010 examination.  

VA's regulations provide that, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with paragraph 
(b) or (c) of this section as appropriate.  38 C.F.R. § 3.655(a).  
When the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim shall 
be denied.  38 C.F.R. § 3.655(b).  

As the Veteran, without good cause, failed to report for his 
scheduled VA neurological examination, and as entitlement to a 
rating in excess of 20 percent for his service-connected back 
disorder cannot be established without a current VA neurological 
examination, the claim is denied.  38 C.F.R. § 3.655. 


ORDER

An evaluation greater than 20 percent for degenerative disease of 
the low back beginning April 10, 2008, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


